DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Response to Election
Applicant’s election of Group II, claims 10 and 11, in the reply dated August 27, 2021, is acknowledged.  Because applicant did not distinctly and specifically point out any errors in the restriction requirement, the election has been treated as an election without traverse.  See MPEP § 818.03(a).
Claims 1-9 and 21 are withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Information Disclosure Statement
The information disclosure statement dated August 24, 2020, fails to comply with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609 because there are no explanations of the relevance for the three foreign-language documents listed on the statement.  The statement has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR § 1.97(e).  See MPEP § 609.05(a).

Priority
Acknowledgment is made of applicant's claim for foreign priority based on CN201910554628.9 filed on June 25, 2019.  It is noted, however, that applicant has not filed a certified copy of the foreign application as required by 37 C.F.R. § 1.55.
Claim Objections
Claim 10 is objected to because of the following informalities.
Considering Claim 10: Applicant should amend the claim to use standard articles.  For example, applicant should amend step S2 to recite “soaking in a solution of citric acid and/or citrate” and step S3 to recite “preparing a water solution” and “mixing to obtain a polymer solution.”
	Applicant should also clarify whether in step S5 the wood slices that are being frozen are the wood slices obtained from the “subjecting” step S4 or whether step S5 may be performed on the wood slices at any stage of the claimed process.  The broadest reasonable interpretation of step S5, which the examiner finds is not indefinite, encompasses freezing wood slices at any point in the claimed process after the “slicing wood” step of step S1.
Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of pre-AIA  35 U.S.C. § 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 10 and 11 are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , the applicant regards as the invention.
Considering Claims 10 and 11: Claim 10 is indefinite for the following reasons.  First, in step S2 it is unclear what is being “soaked.”  Specifically, it is unclear whether the sliced wood is soaked, the ammonia-treated sliced wood is soaked, the delignified 
	Second, in step S3 there is no antecedent basis for the term “the ionic polymer.”  The claim is indefinite because it is not clear what ionic polymer the term “the ionic polymer” is referring to.  Further, it is unclear what solution or solutions are required by the ambiguous language “water solution of the ionic polymer and dimethyl sulfoxide water solution of polyvinyl alcohol separately.”  Specifically, it is not clear from this language whether the dimethyl sulfoxide is part of the “ionic polymer” solution or part of the “polyvinyl alcohol” solution. 
	Third, in step S4 it is unclear which component of the claimed process the term “treated wood slices” refers to.  There is no previous “treatment” step recited by the claim language, and it is unclear whether step S4 is being performed on the product of step S1, the product of step S2, or some other intermediate “treated” product of the claimed process.
	Fourth, in the language setting forth the content of the water solution of the ionic polymer in step S3, it is unclear whether the term “10-60 wt%” modifies only the first element of the subsequent list (i.e., the “polyacrylic acid water solution” element) or whether the term modifies all of the elements of the list.  For the purpose of further examination, the concentration term is interpreted as modifying all of the elements of the subsequent list. 
Citation of Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure for the following reasons. US Pat. 4,737,491 (“Leppävuori”) teaches examples of processes where solutions of ammonia and copper polyacrylate polymers or copolymers are used to impregnate wood blocks.  (Leppävuori, col 4, Example 1; col 5, Example 2).   US 2009/0011214 (“Wang”) teaches an example of vacuum-aided impregnation of a wood block with a mixture containing citric acid, water, polyvinyl alcohol, and other components.  (Wang, ¶ 0029).  WO 2019/055789 (“Rosenberger”) teaches delignification of wood by treatment with a mixture of sodium hydroxide and sodium sulfite.  (Rosenberger, 9, lines 24-30; Abstract).  Huseyin Yorur & Improving Impregnation and Penetration Properties of Refractory Woods Through Cryogenic Treatment, 13 BioResources 1829 (2018) (“Yorur”) teaches cryogenic treatment of wood with liquid nitrogen prior to impregnation with the commercially available, copper-containing wood preservative TANALITH-E 3492.  (Yorur, Abstract; 1831-32, Experimental, Materials).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767